Citation Nr: 1110249	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-47 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a skin disorder, including pre-cancerous growths of the face and hands and basal cell carcinoma, including as due to exposure to herbicides.

2.  Entitlement to service connection for a gastrointestinal disorder, including diverticulitis and irritable bowel syndrome, including as due to exposure to herbicides.

3.  Entitlement to service connection for hypertension, including as due to exposure to herbicides.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from December 1963 to December 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  An October 2008 rating decision denied the Veteran's claims for service connection for a skin disorder, including pre-cancerous growths on the hands and face and basal cell carcinoma, a gastrointestinal disorder, including diverticulitis and irritable bowel syndrome, and hypertension, all including as due to exposure to herbicides, PTSD, and bilateral hearing loss.  The Veteran submitted a timely notice of disagreement as to the RO's determination.

In an October 2009 rating decision, the RO granted service connection for PTSD that was assigned a 10 percent disability evaluation.  The Veteran perfected an appeal as to this initial assigned rating and his remaining service connection claims.

In January 2011, the Veteran testified during a hearing conducted via video conference with the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues of entitlement to service connection for skin and gastrointestinal disorders and hypertension, including as due to exposure to herbicides, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record preponderates against a finding that the Veteran has hearing loss related to his period of active military service, and a sensorineural hearing loss was not shown to be compensably disabling within one year of separation from active duty.

2.  Resolving all doubt in the Veteran's favor, his PTSD is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks throughout the appeal period.  It has not been productive of occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by the Veteran's active military service, and a sensorineural hearing loss may not be presumed to be so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Resolving reasonable doubt in the Veteran's favor, the schedular criteria for an initial 30 percent rating, but no higher, are met for PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010): 38 C.F.R. §§ 3.102, 3.159, 4.30, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In April, July, and August 2008 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The AOJ notified the Veteran of the information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the April 2008 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Veteran's hearing, the Veterans Law Judge outlined the issues on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the service connection claims.  It was also suggested that evidence tending to show that service-connected disability was more severe than reflected in the current evaluation would be pertinent in the increased rating claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2010); they have not identified any prejudice in the conduct of the Board hearing.  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records and VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.

Further, the Veteran was afforded VA examinations in connection with his claims on appeal, and the reports are of record.

The Board finds the duties to notify and assist have been met.  

II. Factual Background and Legal Analysis

A. Service Connection

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Even if there is no record of sensorineural hearing loss in service, its incurrence in service will be presumed if the disease was manifest to a compensable degree within one year after separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  Id.

"[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, broken leg, or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Hearing loss disability is defined by regulation.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Id. at 159.  The Court explained that when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The Court cited with approval a medical text, which states that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Veteran is competent to describe symptoms of hearing loss, which he can perceive, but hearing loss for the purpose of VA disability compensation is not a condition capable of lay observation because it relies upon audiometric testing. Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, supra.

The Veteran asserts he was exposed to acoustic trauma in service that caused his currently diagnosed bilateral hearing loss.  Thus, he contends that service connection should be granted.  

During his January 2011 Board hearing, the Veteran said he was exposed to large caliber machine guns without hearing protection, as well as rocket and mortar fire and aircraft noise in service (see hearing transcript at page 4).  The Veteran indicated that soon after discharge, he underwent a physical examination for employment that revealed his high frequency hearing loss that continued to be confirmed in subsequent examinations (Id. at 5-6).  

In the October 2009 statement of the case, the RO noted that the Veteran's service records indicate he served in Vietnam as a Light Weapons Infantryman and, considering his awards and decorations in service, conceded that he was exposed to acoustic trauma in service.  The Board has no reason to doubt the RO's conclusion.

The Veteran underwent an induction examination in November 1963 that included audiometric readings.  The Board observes that service department audiometric readings, prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As this evaluation was conducted prior to October 1967, the Board has converted the ASA units to ISO units as shown below.




HERTZ



500
1000
2000
3000
4000
RIGHT
(-5) 10
(5) 15
(5) 15
(5) 15
(10) 15
LEFT
(-5) 10
(-5) 5
(0) 10
(10) 20
(0) 5

An ear abnormality was not noted, and the Veteran was found qualified for active duty.

The Veteran also underwent a separation examination that was conducted in December 1965.  The Board, again, has converted the ASA units to ISO units as shown below:




HERTZ



500
1000
2000
3000
4000
RIGHT
(-5) 10
(5) 15
(5) 15
(5) 15
(10) 15
LEFT
(5) 20
(5) 15
(0) 10
(10) 20
(0) 5

An ear abnormality was not noted.
`
While, as noted, 38 C.F.R. § 3.385 does not bar service connection for bilateral hearing loss, it does not compel service connection either, even though the Veteran current meets its criteria.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  However, the current medical record is totally devoid of a competent and probative medical opinion to link any current bilateral hearing loss to active duty.

Post service, in July 2009, the Veteran underwent VA audiology examination.  According to the examination report, the examiner reviewed the Veteran's medical records and performed a clinical evaluation.  It was noted that results of audiograms performed at the Veteran's November 1963 enlistment and December 1965 separation examinations were within normal limits.  The Veteran reported that his hearing loss was initially noticed after discharge at his place of employment.  He said that he served in the infantry with combat service in Vietnam and was exposed to rocket and mortar fire, explosions, and aircraft noise.  The Veteran gave an occupational noise history of working at a foundry for six years prior to entering service and returned to that job for seven more years after service.  He also worked at "combustion engineering" around some noise for 27 years thereafter.  He said that hearing protection was available but not required.  The Veteran also had a recreational history of some deer hunting.

Audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
35
20
LEFT
10
25
45
55
20

Speech reception thresholds were 96 percent correct in the right ear and 92 percent correct in the left ear.  The diagnoses were normal to mild hearing loss in the Veteran's right ear and normal to moderately severe hearing loss in his left ear.  In the VA audiologist's opinion, there was no significant threshold shift and no appreciable change in hearing from the Veteran's induction to his separation as per his service treatment records.  Thus, it was considered not likely that his current hearing loss was the result of his military service.

The Veteran has contended that service connection should be granted for bilateral hearing loss.  Although the evidence shows that the Veteran currently has a hearing loss in his left ear, see 38 C.F.R. § 3.385, no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof.  On the other hand, the record reflects that his left ear hearing acuity was normal on separation from service and the first post service evidence of record of left ear hearing loss is from 2009, nearly 45 years after the Veteran's separation from service.  Moreover, in July 2009, a VA audiologist opined that it was not likely that the Veteran's current hearing loss was due to military service, given the absence of a significant threshold shift and no appreciable change in hearing from the Veteran's induction to separation as shown on his service treatment records.  In short, no medical opinion or other medical evidence relating the Veteran's left ear hearing loss to service or any incident of service has been presented.

Additionally, on VA examination after the Veteran's separation from service, there was no showing that the Veteran had a diagnosed right ear hearing loss consistent with VA regulations pursuant to 38 C.F.R. § 3.385.  In fact, in July 2009, while the VA examiner diagnosed a mild hearing loss in the Veteran's right ear that was not likely due to military service; his hearing was not defective for VA compensation purposes.  Furthermore, the Veteran has submitted no evidence to show that he currently has right ear hearing loss consistent with VA regulations.  In short, no medical opinion or other medical evidence showing that the Veteran currently has a right ear hearing loss been presented.  See Degmetich; Brammer, supra.

The Veteran's recollection that he has a hearing loss diagnosed shortly after service is not convincing evidence that he has a hearing loss that is service-connected.  As noted, his hearing was within normal limits at examination on service discharge.  In his Report of Medical History at that time, he listed several physical problems, but denied any ear trouble.  If a sensorineural hearing loss was manifested to a compensable degree within the first post service year, it could be presumed to have been incurred therein.  However, his exhibited hearing loss on the recent VA examination was not compensably disabling and it does not seem likely that it would have been on any audiometric testing within the first post service year.  

The Veteran, as lay person without medical training, does not meet the burden of presenting competent evidence as to medical cause and effect, or a diagnosis, merely by presenting his own statements.  Even medical professionals utilize audiometric testing to identify the presence of defective hearing for purposes of diagnoses.  While the Veteran can attest to factual matters of which he had first-hand knowledge, e.g., difficulty hearing, neither he nor any lay affiant is capable of making medical conclusions.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  There is no evidence showing, and the Veteran does not assert, that he has medical training to provide competent medical evidence as to the etiology of the claimed bilateral hearing loss.

The evidence reveals no competent medical evidence showing a nexus between any in-service injury or disease and the disorders which caused and contributed to his currently claimed bilateral hearing loss.  The preponderance of the evidence is therefore against the appellant's claim of entitlement to service connection for bilateral hearing loss.

The claim is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Increased Rating for PTSD

The present appeal involves the Veteran's claim that the severity of his service-connected post traumatic stress disorder warrants a higher disability rating. Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the history of a disability is even more important where, as here, the Veteran disagrees with the initial evaluation assigned upon the grant of service connection.  In such a case, separate ratings can be assigned for separate periods of time, based on the levels of disability manifested during each separate period of time, from the effective date of service connection.  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).

The October 2009 rating decision granted service connection and a 10 percent rating for post traumatic stress disorder.  During his January 2011 Board hearing, and in written statements in support of his claim, the Veteran said that he experienced panic attacks and concentration difficulty and was more than mildly impaired by his PTSD. 

The Veteran's post traumatic stress disorder is evaluated as 10 percent disabling, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under Diagnostic Code 9411, a 10 percent rating is warranted when the veteran experiences occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  Id.

A 30 percent rating is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating under Diagnostic Code 9411 is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32).  A global assessment of functioning score of 61 to 70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social and occupational functioning.

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on global assessment of functioning scores.  See 38 C.F.R. § 4.130.  Rather, global assessment of functioning scores are but one factor to be considered in conjunction with all the other evidence of record.

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels.).

The Veteran contends that he is entitled to an increased rating for his service-connected post traumatic stress disorder.  After careful consideration of all the evidence of record, the Board concludes that a 30 percent rating is warranted since he filed his initial claim but a higher 50 percent rating is not in order, for his post traumatic stress disorder.

During his January 2011 Board hearing, and in written statements in support of his claim, the Veteran said he experienced sleep disturbance, anxiety, suspiciousness, memory problems, irritability.  He said that there was nothing mild about his symtoms (see hearing transcript at page 20).  In February and June 2010 written statements, the Veteran reported that he experienced anxiety, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss, and concentration problems.  

In October 2009, the Veteran underwent VA examination for PTSD.  According to the examination report, the examiner reviewed the Veteran's medical records and performed a clinical evaluation.  The Veteran said he struggled most with anxiety and complained of sleep difficulty and nightmares, and memory problems.  He was married to his wife for 27 years with whom he had a good relationship and they started a ministry and shelter for homeless women and children.  They also had a daughter in medical school.  He was active in the ministry and homeless shelter, had lots of friends, and said that he and his wife went fishing when there was time.  The Veteran denied in and outpatient medical treatment for PTSD.  The VA examiner commented that the Veteran seemed to have an active life in many spheres.  It was noted that the Veteran was currently self-employed as a minister.

Objectively, the Veteran was clean and able to maintain minimum personal hygiene, and his speech was unremarkable.  His affect was normal, his mood was anxious, and his attitude was cooperative towards the examiner.  The Veteran was oriented and his attention was intact.  His thought process was unremarkable and there were no delusions or hallucinations.  He understood the outcome of his behavior (judgment) and that he had a problem (insight).  The Veteran complained of sleep difficulty since discharge.  There was no inappropriate behavior, obsessive/ritualistic behavior, panic attacks, or homicidal or suicidal thoughts.  His impulse control was good and there were no problems with activities of daily living.  The Veteran's memory was mildly impaired.  

Further, it was noted that the Veteran's PTSD symtoms included re-experiencing combat related events, sleep difficulty, and avoidance of thoughts and feelings or conversations associated with his trauma.  The Axis I diagnosis was PTSD and a GAF score of 64 was assigned.  

The VA examiner commented that the Veteran's problems were mostly associated with internalization of stress.  He had a history of nightmares and severe post active duty adjustment.  The Veteran fought to adjust and cope with his symtoms over the years.  He had a history of avoidance of social avoidance early.  He also had survival guilt.  Faith and religious belief were his major coping/survival (techniques).  The VA examiner said that the Veteran had long-standing PTSD difficulty with suppressed symtoms that likely manifested in an anxiety disorder perhaps related to gastrointestinal difficulty and general nervousness.  A co-morbid anxiety disorder was noted secondary to the primary PTSD diagnosis.  

The VA examiner also said that the Veteran's PTSD signs and symtoms resulted in deficiencies in mood, but not judgment, thinking, work, or family relations.  The Veteran's PTSD symptoms caused reduced reliability and productivity.  According to the VA examiner, the Veteran married relatively late in life that was likely related to his problems that were more acute when he first returned from Vietnam.  The Veteran internalized a great deal of anxiety and had family turmoil noted as related to his symtoms, particularly related to nightmares and related triggers.  

After reviewing the record and the relevant rating criteria, it is concluded that a 30 percent rating, but no more, is warranted for the Veteran's PTSD.  The recent VA exam suggests that a 30 percent rating is possibly in order.  The 2009 VA examiner described the Veteran as having mood dysfunction and assigned a GAF score of 64 and the examiner reported the Veteran's anxiety, sleep problems, suspiciousness, and mildly impaired memory.  That examiner described the Veteran as oriented and said that the Veteran's psychiatric symptoms caused impaired mood.

As noted above, a global assessment of functioning score is a scale reflecting a patient's psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  Carpenter, 8 Vet. App. at 242.  It is wholly appropriate for adjudicators to look to these scores in evaluating a psychiatric disability since, as noted above, the evaluation of such disabilities involves the application of a rating schedule that in turn is based on average impairment of earning capacity.

The October 2009 VA examination report reflects symptoms consistent with a 30 percent evaluation including some memory loss, intense fear, sleep disturbance, and anxiety.  In his oral and written statements, the Veteran and his relatives reported his having panic attacks, concentration and mood difficulty, suspiciousness, and mild memory impairment.   

In view of the foregoing, the Board concludes that the evidence is at least in relative equipoise as to whether it is reasonable to conclude that the disability picture is comparable to a 30 percent evaluation.  Overall, the evidence shows that there is a question as to which of the two evaluations should apply, 10 percent or 30 percent, since the current level of disability arguably, but not clearly, approximates the criteria for a 30 percent evaluation.  Thus, with resolution of reasonable doubt in the appellant's favor, a 30 percent rating under Diagnostic Code 9411 is warranted, under the regulations currently in effect.  38 C.F.R. § 4.7.

The record preponderates against finding persistent symptoms that equal or more nearly approximate the criteria for a rating in excess of 30 percent.  First, the increase to 30 percent is warranted only through the application of the reasonable-doubt doctrine.  Second, while the Veteran has reported having panic attacks, other symptoms such as flattened affect, impaired judgment, and difficulty establishing effective work and social relationships set out for the 50 percent rating are not shown.  The recent VA examiner described the Veteran as oriented with no evidence of psychotic thought.  In October 2009, the VA examiner described the Veteran as clean and able to maintain minimum personal hygiene.  Moreover, the Veteran has good marital and familial relationships, and worked cooperatively with his wife with whom he started a ministry and homeless shelter.  Finally, there is no evidence that the Veteran is a threat to harm himself or others.  As such, a rating in excess of 30 percent is not warranted.

Accordingly, resolving the benefit of the doubt in the Veteran's favor, the Board concludes that an initial 30 percent rating, but no higher, is warranted for his service-connected PTSD.  

The Board has also considered whether the Veteran's PTSD disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a greater evaluation for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The current schedular criteria adequately compensate the Veteran for the current level of disability and symptomatology of his PTSD.  Having reviewed the record with these mandates in mind, the Board finds no basis for further action on this question.  Consequently, referral for extraschedular consideration is not warranted.

The Board further notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based upon individual unemployability due to service-connected disabilities is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  However, the Veteran told the October 2009 VA examiner he was employed as a minister.  Thus, any further consideration of the Veteran's claim under Rice is not warranted at this time.

Finally, in view of the holding in Fenderson, the Board has considered whether the Veteran is entitled to a "staged" rating for his service-connected PTSD, as the Court indicated can be done in this type of case.  Based upon the record, the Board finds that at no time since the Veteran filed his original claim for service connection has the disability on appeal been more disabling than as currently rated under the present decision of the Board.


ORDER

Service connection for bilateral hearing loss is denied.

An initial 30 percent rating for PTSD is allowed, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran seeks service connection for hypertension, and gastrointestinal and skin disorders, that he claims are due to his military service, including his exposure to herbicides. 

In support of his claim regarding his skin disorders, the Veteran submitted an April 2009 signed statement from J.C., M.D., his treating dermatologist, who opined that exposure to Agent Orange and Dioxin "greatly contributed to" the Veteran's skin cancers and pre-cancers.  In a June 2010 signed statement, the Veteran's daughter, M.A.S., D.O., said that he was treated by several dermatologists for non-healing, chronic lesions on his face since his sun and chemical exposures in Vietnam.  She said that he had multiple surgeries, procedures, and biopsies over the years for both actinic keratosis and basal cell carcinomas.  She and his treating dermatologist believed that the Veteran's exposures in Vietnam directly contributed to his skin disorders.

Further, in his November 2009 substantive appeal, and in his oral testimony, the Veteran argued that his gastrointestinal disorders and PTSD were related to his combat experiences during military service.  During his January 2011 Board hearing, he said that his former private physician, Dr. M., related his gastrointestinal problems to his anxiety (see hearing transcript at page 12-13).  He has also variously asserted that his hypertension and gastrointestinal disorders, first noted in 1997, were also related to nerves and his combat experience.  Private medical records dated in 1997 include diagnoses irritable bowel syndrome, hypertension, and gastroesophageal reflux disease (GERD) and, in February 2008, GERD, diverticulosis, and severe hypertension, were reported.  

Here, the Board is of the opinion that the Veteran should be afforded VA examinations to determine if any current hypertension, gastrointestinal disorder, including diverticulitis and irritable bowel syndrome, or skin disorder, including pre-cancerous growths of the hands and face and basal cell carcinoma, is due active service, including exposure to herbicides, or to his service-connected PTSD.  See 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 C.F.R. § 3.310(a) and (b) (2010); Allen v. Brown, 7 Vet. App. 439 (1995). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA dermatology, gastrointestinal, and cardiovascular examinations to determine the nature and etiology of any current skin disorder, including pre-cancerous growths of the face and hands and basal cell carcinoma, gastrointestinal disorder, including diverticulitis and irritable bowel syndrome, and hypertension found to be present.  The claims file should be made available to the examiner(s) for review in connection with the examination.  All indicated tests and studies should be conducted and all clinical findings reported in detail. 

For hypertension and any skin or gastrointestinal disability found, the examiner should indicate whether it is at least as likely as not (a 50 percent or higher degree of probability) that it had its clinical onset in service or is otherwise related to service, including his exposure to the sun and herbicides while serving in the Republic of Vietnam.  The examiner is further requested to opine, with supporting analysis, as to whether it is at least as likely as not that hypertension and/or any gastrointestinal disability  was caused by or is aggravated by the Veteran's service-connected PTSD.  If aggravated, the permanent, measurable degree of disability that would not be present but for the service-connected PTSD should be identified.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner(s) should reconcile any opinion with the service treatment records (negative for findings of a skin, gastrointestinal, and hypertension disorder), and subsequent VA and private medical reports reflecting GERD, diverticulosis, irritable bowel syndrome, and hypertension.  

2.  After completion of the above, the RO should review the expanded record and determine if any of the benefits sought can be granted.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


